Citation Nr: 1454957	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  04-18 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for right ankle myofascial syndrome, claimed as joint pain, including as due to an undiagnosed illness. 

2. Entitlement to service connection for bilateral elbow myofascial syndrome, claimed as joint pain, including as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran had active service from February 1989 to January 1993, including participation in Operation Desert Shield and Operation Desert Storm, in the Southwest Asia Theater of Operations, during the Persian Gulf War. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2004 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2013, the Board denied claims of entitlement to service connection for right ankle myofascial syndrome and bilateral elbow myofascial syndrome, both claimed as joint pain, including as due to an undiagnosed illness.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated July 2014, granted a Joint Motion for Remand (JMR).  

The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" file so as to insure a total review of the evidence. 

The appeal is being remanded to the RO in order to comply with the recent JMR.  VA will notify the Veteran if further action is required on his part.


REMAND

Pursuant to the July 2014 JMR, the parties agreed that remand was warranted because the Board erred by not ensuring that VA complied with its duty to assist under the requirements of 38 U.S.C. § 5103A and 38 C.F.R. § 3.159(c) by providing an opinion that was adequate for rating purposes, and because it is unclear whether the heightened duty to assist was satisfied in reconstructing the Veteran's claims file. 


1. Remand is warranted for the Board to ensure that the heightened duty to assist is satisfied in reconstructing Veteran's claims folder.

The parties to the JMR have pointed out that the Board's May 2013 decision was set aside, in part, because it was "unclear whether the heightened duty to assist was satisfied in this case regarding the reconstruction of Appellant's lost claims folder." See JMR. 

In particular, the record reflects, and the Board found, that "the Veteran's original claims file has been lost since July 2011" and that certain adjudicatory documents were no longer available. See BVA Decision, May 2013, p. 5.  Although the record indicates that a search for the missing claims folder was conducted and that the Veteran was contacted in regards to the missing folder, the record does not contain a formal finding or other evidence to suggest that any further attempts to obtain copies of documents contained in the original claims folder would be futile.  This is significant because in cases involving lost records, the Board has a heightened duty to explain its findings, as well as a heightened duty to assist. See Washington v. Nicholson, 19 Vet.App. 362, 369 (2005); see also Cromer v. Nicholson, 455 F.3d 1346, 1351 (Fed. Cir. 2006).

Significantly, the record on appeal does not contain the following adjudicatory/decisional documents: the January 2004 rating decision underlying the instant appeal; the Notice of Disagreement; the Statement of the Case; the VA Form 9; and the VA examination reports referenced by the Board in its December 2006 decision (December 2006 Board decision referencing previous VA examinations) and in its June 2009 decision (June 2009 Board decision also referencing a previous VA examination).  

Accordingly, upon remand, the RO/AMC must ensure compliance with this heightened duty to assist, and to take any other reasonable steps to reconstruct Veteran's claims folder, consistent with the July 2014 JMR. 

2. Remand is also warranted for a new VA examination/medical opinion. 

The parties to the JMR have also pointed out that the Board's May 2013 decision was set aside, in part, because "the Board erred by relying on a VA medical opinion that was not adequate for rating purposes." See Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). 

Specifically, in denying the claims for service connection, the Board relied on a February 2013 VA addendum to the June 2012 VA examination report, in which the examiner provided a diagnosis of right ankle myofascial syndrome and opined that it was "less likely as not that the current right ankle condition was caused by, aggravated by or the result of military service."  The examiner reasoned that "the etiology of the current bilateral ankle condition is unknown, but is more likely as not, early degenerative disease secondary to the chronic weight bearing anticipated for age."  The examiner also provided a diagnosis of bilateral myofascial elbow syndrome and opined that this condition was not linked to service because "the etiology of the current bilateral elbow condition is more likely than not, early degenerative disease, no[t] affecting the boney joint, and therefore not causing radiologic abnormality."  

The parties agreed that the rationales for the aforementioned negative nexus opinions were inadequate because it was unclear how the etiology of the myofascial syndrome of the ankle and elbows involves degenerative disease.  Particularly, based the examiner's rationale, it was unclear whether the myofascial syndrome in this case was a form of the degenerative disease or whether the myofascial syndrome is a result of the degenerative disease.

The parties further noted that the rationale was obscured by "the fact that myofascial syndrome appears to a muscle condition, while degenerative disease suggests a disability of the joint." See Dorland's Illustrated Medical Dictionary 1223 (32nd ed. 2012) (defining myofascial as "pertaining to or involving the fascia surrounding and associated with muscle tissue").

The parties also agreed that the examination report was inadequate because the examiner did not provide an opinion as to whether the right ankle and bilateral elbow conditions could be related to an undiagnosed illness or medically unexplained multisymptom illness (See 38 C.F.R. § 3.317), or whether the conditions were otherwise related the Veteran's Persian Gulf Service.  
For the reasons outlined above, remand is warranted for a new VA examination/opinion concerning the claims for right ankle and bilateral elbow disabilities. See Barr, supra. 


Accordingly, the case is REMANDED for the following action:

1. Obtain or reconstruct, to the extent possible, the evidence and documents referred to in the July 2014 JMR, to specifically include the following: the January 2004 rating decision underlying the instant appeal; the Notice of Disagreement; the Statement of the Case; the VA Form 9; and the VA examination reports referenced by the Board in its December 2006 decision (December 2006 Board decision referencing previous VA examinations) and in its June 2009 decision (June 2009 Board decision also referencing a previous VA examination).  

All efforts should be documented.  If it is determined that further efforts in this regard would be futile, issue a formal finding of unavailability in accordance with the provisions of 38 C.F.R. § 3.159(e)(1).  Notify the Veteran as to the unavailability of any decisional/adjudicatory records.  Request that he submit any additional records or other information in his possession in support of his claims.

2. Thereafter, forward the claims folder, including a copy of this remand, to the examiner who conducted the June 2012 VA ankle and elbow DBQ examinations and February 2013 addendum opinion.  Request that the examiner review the claims folder again, and to note that such review has been accomplished.  

If the prior examiner is not available, or is unable to provide a supplemental opinion, forward the claims folder and a copy of this remand to another appropriate examiner(s) in order to render the requested medical opinions noted below.  The examiner should be asked to provide opinions on the following questions: 

(a) As noted, the Veteran has been diagnosed with right ankle myofascial syndrome and bilateral elbow myofascial syndrome, per the June 2012 examination report.  In the February 2013 VA addendum examination report, the examiner stated that the etiologies of the current right ankle and bilateral elbow conditions (i.e., myofascial syndrome) were unknown, but more likely as not early degenerative disease.  The examiner also that there was no evidence of osteoarthritis found on x-ray imaging of the right ankle or bilateral elbows.

In light of the above, please clarify: (i) how the etiology of the myofascial syndrome of the ankle and elbows involves degenerative disease; (ii) whether myofascial syndrome is a form of degenerative disease or whether the myofascial syndrome is a result of the degenerative disease; and (iii) whether the Veteran does in fact have early degenerative disease of the right ankle and/or bilateral elbows, despite negative imagining studies.  

(b) Thereafter, please opine whether it is at least as likely as not that myofascial syndrome of the right ankle and bilateral elbows (and degenerative joint disease, if present) is etiologically related to the Veteran's service, to include his service in the Persian Gulf.  

(c) With respect to the Veteran's claimed muscle and joint pain (not due to a specific disease entity) of the right ankle and bilateral elbows, please opine whether such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multi-symptom illness, which is defined by a cluster of signs or symptoms.  

(d) If any of the above symptoms represents an objective indication of chronic disability resulting from an undiagnosed illness or a chronic multi-symptom illness, also described the extent to which the illness has manifested. 

(f) Please provide detailed rationale with specific references to the record, for the opinions provided. 

3. Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2013).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



